438 F.2d 967
UNITED STATES of America, Plaintiff-Appellee,v.Walter R. GROOMS, Defendant-Appellant.
No. 20204.
United States Court of Appeals, Sixth Circuit.
July 2, 1970.

Dale Quillen, Nashville, Tenn., on brief, for defendant-appellant.
W. Thomas Dillard, Asst. U.S. Atty., Knoxville, Tenn., for plaintiff-appellee; John L. Bowers, Jr., U.S. Atty., Knoxville, Tenn., on brief.
Before McCREE and BROOKS, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
Following a jury trial the defendant-appellant appeals his conviction for conspiring to violate and violating the Internal Revenue Laws.  D.C., 320 F. Supp. 498.  (Title 18 U.S.C. 371 and Title 26 U.S.C. 5604(a)(1)).  He complains (1) the evidence is insufficient to support his conviction; (2) of the denial of permission to examine the court reporter's notes of another case; (3) of failure to grant him severance; and (4) of the unconstitutionality of the Internal Revenue Laws.  We have considered all of these issues and conclude they are without merit and that defendant was afforded a fair trial free of any prejudicial error.  Certiorari Denied, 400 U.S. 929, 91 S. Ct. 189, 27 L. Ed. 2d 190.


2
Affirmed.